 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LARRY ALTAMIRANO SERMENO,                          No. 2:18-cv-1040 KJM CKD P
12                        Plaintiff,
13            v.                                         ORDER
14    KIMBERLY FLENER,
15                        Defendant.
16

17           On October 30, 2018, the court recommended that this action be dismissed for plaintiff’s

18   failure to file an amended complaint in accordance with this court’s September 13, 2018 order.

19   Plaintiff filed objections to the court’s recommendation on December 3, 2018.

20           After reviewing the objections, the court has learned that the document which should have

21   been filed in this action as plaintiff’s amended complaint was instead filed as a complaint in a

22   new action. This is due, at least in part, to the fact that plaintiff did not identify the document as

23   an amended complaint, nor include the case number from this action, although he was instructed

24   to do so in the court’s September 13, 2018 order.

25   /////

26   /////

27   /////

28   /////
 1           Nonetheless, good cause appearing, IT IS HEREBY ORDERED that:

 2           1. The court’s October 30, 2018 findings and recommendations are vacated;

 3           2. The Clerk of the Court shall file a copy of this order in 1:18-cv-1584 AWI EPG; and

 4           3. The Clerk of the Court shall file a copy of the complaint (ECF No. 1) in 1:18-cv-1584

 5   AWI EPG in this case, identify the document as an “amended complaint,” and close 1:18-cv-1584

 6   AWI EPG.

 7   Dated: December 5, 2018
                                                     _____________________________________
 8
                                                     CAROLYN K. DELANEY
 9                                                   UNITED STATES MAGISTRATE JUDGE

10

11

12   1
     serm1040.vfrs
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
